Per Curiam.
The defendant is engaged in the operation of a line of steamboats, between the city of Seattle and Skagway, and other points in the district of Alaska. On the 6th day of March, 1899, the plaintiffs shipped certain quantities of meat from the city of Seattle, by the steamer “Dirigo,” operated by the defendant, a part of which was consigned to Frye-Bruhn & Co., at Skagway, and the remainder to one Birkmeir, at Haines Mission. The meats were thrown overboard and abandoned, in the waters of Stephens pass, and this action was brought to recover dam*232ages for failure to deliver. The case was tried in the court below without a jury, and from the findings and judgment in favor of the plaintiffs, this appeal is prosecuted.
In support of its appeal, the appellant claims, (1) that the steamer by which the goods were shipped became stranded on Midway island, in Stephens pass, and the meats in controversy were thrown overboard from necessity to save the ship; (2) that the respondents, as consignors, showed no right to maintain this action; (3) that the court allowed a recovery for the market value of the goods at the city of Seattle, instead of at the point of destination; and (4) that the court erred in denying the motion for a new trial. The respondents 'contend that the first three assignments are not open to review in this court, for the reason that there are no exceptions to the findings of fact. This contention is well founded, and we can only consider the sufficiency of the findings to sustain the judgment. Rice v. Stevens, 9 Wash. 298, 37 Pac. 440, and many subsequent cases in this court.
The affidavit in support of the motion for a new trial is not embodied in a statement of facts or bill of exceptions, and is not therefore properly before us. In any event, the affidavit, which appears in the transcript, fails to show that the evidence was newly discovered, or of such a character, as to warrant the granting of a new trial. Inasmuch as the findings of fact sustain the judgment of the court, the judgment must be affirmed, and it is so ordered.